DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 04/13/2018.
This action is in response to amendments and remarks filed on 12/16/2021. In the current amendments, claims 1, 3, 9 11, 17, and 19 are amended, claims 2, 10, and 18 are cancelled, and claims 21-23 are added. Claims 1, 3-9, 11-17, and 19-23 are pending and have been examined.
In response to amendments and remarks filed on 12/16/2021, the 35 U.S.C. 112(f) claim interpretation and 35 U.S.C. 112(a) & (b) rejections to claims 2-3 and 18-19; 35 U.S.C. 101 rejection; and 35 U.S.C. 102(a)(1) rejection made in the previous Office Action have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 21 recites “wherein obtaining one or more measurements characterizing the state of the telecommunications system comprises: obtaining a measurement characterizing a bandwidth of the telecommunications system” and claim 23 recites “wherein the intent expressed by the user interface .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “wherein obtaining one or more measurements characterizing the state of the telecommunications system comprises: obtaining a measurement characterizing a bandwidth of the telecommunications system”. The Specification does not provide description for this recitation. Specification [0049] recites “For example, the input may be a natural language input from a user such as: "what is the average network data bandwidth currently being experienced by network users?"”; however, this description only notes that the user can ask about “bandwidth” but does not describe that 
 Claim 23 recites “wherein the intent expressed by the user interface input comprises an intent to improve operation of the telecommunications system”. The Specification does not provide description for this recitation. Specification [0054] provides that “In another example, the orchestrator may receive a reward when feedback is received (e.g., measurements from the telecommunications system) indicating that actions taken to fulfill the intent improved the operation of the telecommunications network” (emphasis added). However, this description discusses the “actions” improve the operation of telecommunications network whereas the claim requires the “intent” expressed by the user interface input improves the operation of telecommunications network.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11-13, 17, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0054464 A1) in view of Shah et al. (US 2019/0115027 A1) and further in view of Liu et al. (“Deep Contextual Language Understanding in Spoken Dialogue Systems”).
Regarding Claim 1,
Zhang et al. teaches An artificial intelligence system, comprising: a plurality of artificial intelligence skill agents, including one or more processors, that have each been trained to perform different actions in a telecommunications system (Fig. 1A teaches an artificial intelligence system; pg. 3 [0053]: “For example, as shown in FIG. 1B, a service virtual agent may be a virtual customer service 180, a virtual sales agent 182, a virtual travel agent 184, a virtual financial advisor 186, or a virtual sport commenter 188, etc” and pg. 2 [0046] “the present teaching discloses developing, training, and deploying effective intelligent virtual agents” teach a plurality of service virtual agents (artificial intelligence skill agents) that have been trained to perform different actions in a telecommunication system, such as “virtual customer service” or “virtual sales”; Fig. 2 teaches that each service virtual agent utilizes machine learning (such as deep learning models) to perform its operations, thus rendering the service virtual agent to be an artificial intelligence skill agent; pg. 18 [0173] teaches processor); and
an orchestrator agent that interacts with each of the plurality of artificial intelligence skill agents and coordinates which of the plurality of artificial intelligence agents performs actions in response to user input (pg. 3 [0053]: “The service agent router 125 in this example may receive the estimated user intent from the NLU based user intent analyzer 120 and determine one of the service virtual agents 140 based on the estimated user intent” and pg. 3-4 [0054]: “Referring back to FIG. 1A, once the service agent router 125 determines that a service virtual agent has a domain or service matching the estimated user intent, the service agent router 125 can route the user's utterance to the corresponding virtual agent to enable a conversation between the virtual agent and the user” teach the service agent router (corresponds to orchestrator agent) interacts with the service virtual agent by routing user’s utterance to a corresponding agent and coordinates which agent can engage in a conversation with the user based on user’s utterance; Fig. 1A teaches that the service agent router interacts with the service virtual agents), 
pg. 18 [0173]-[0174] teaches processors and a computer readable medium storing instructions that upon execution cause the operations of the system, including the service agent router (corresponds to orchestrator agent)):
receiving a user interface input that was input through a user interface (Fig. 8 and pg. 2 [0032] “FIG. 8 illustrates an exemplary user interface during a dialog between a service virtual agent and a chat user” teach receiving user input through a user interface);
determining an intent expressed by the user interface input, comprising (pg. 3 [0052]: “The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. Each virtual agent may focus on a specific service or domain when chatting with one or more users. For example, a user may send utterances to the NLU based user intent analyzer 120. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance” teaches determining intent of user input):...
identifying, from among the plurality of artificial intelligence skills agents, a given artificial intelligence skill agent that has been trained to perform an action that provides a response to the intent expressed by the user interface input (pg. 3 [0053]: “For example, as shown in FIG. 1B, a service virtual agent may be a virtual customer service 180, a virtual sales agent 182, a virtual travel agent 184, a virtual financial advisor 186, or a virtual sport commenter 188, etc” and pg. 2 [0046] “the present teaching discloses developing, training, and deploying effective intelligent virtual agents” teach a plurality of service virtual agents (artificial intelligence skill agents) that have been trained to perform different actions in a telecommunication system, such as “virtual customer service” or “virtual sales”; pg. 3-4 [0054]: “Referring back to FIG. 1A, once the service agent router 125 determines that a service virtual agent has a domain or service matching the estimated user intent, the service agent router 125 can route the user's utterance to the corresponding virtual agent to enable a conversation between the virtual agent and the user” teaches identifying a given service virtual agent that has a domain or service matching the intent of the user input); and
transmitting an instruction to the given artificial intelligence skill agent to perform the action in the telecommunications system (pg. 3-4 [0054]: “Referring back to FIG. 1A, once the service agent router 125 determines that a service virtual agent has a domain or service matching the estimated user intent, the service agent router 125 can route the user's utterance to the corresponding virtual agent to enable a conversation between the virtual agent and the user” and pg. 4 [0055]: “During the conversation between the virtual agent and the user, the virtual agent can analyze dialog states of the dialog and manage real-time tasks related to the dialog, based on data stored in various databases, e.g. a knowledge database 134, a publisher database 136, and a customized task database 139. The virtual agent may also perform product/service recommendation to the user based on a user database 132” teach the service agent router can enable the service virtual agent to begin a conversation with the user and perform tasks related to the dialog (correspond to performing actions) in the telecommunication system of Fig. 8; pg. 18 [0173] teaches instructions);
wherein, in response to receiving the instruction from the orchestrator agent to perform the action in the telecommunication system, the given artificial intelligence skill agent processes the instruction to perform the action in the telecommunications system, including: performing the action when the given artificial intelligence skill agent is capable of carrying out the action (pg. 3-4 [0054]: “Referring back to FIG. 1A, once the service agent router 125 determines that a service virtual agent has a domain or service matching the estimated user intent, the service agent router 125 can route the user's utterance to the corresponding virtual agent to enable a conversation between the virtual agent and the user” and pg. 4 [0055]: “During the conversation between the virtual agent and the user, the virtual agent can analyze dialog states of the dialog and manage real-time tasks related to the dialog, based on data stored in various databases, e.g. a knowledge database 134, a publisher database 136, and a customized task database 139. The virtual agent may also perform product/service recommendation to the user based on a user database 132” teach the service agent router can enable the service virtual agent to begin a conversation with the user and perform tasks related to the dialog (correspond to performing actions) in the telecommunication system of Fig. 8; pg. 18 [0173] teaches instructions); and
responding to the orchestrator agent with negative feedback when the given artificial intelligence skill agent is incapable of carrying out the action (pg. 6 [0075]: “When the real-time task manager 230 determines that the conversation with the user involves a price that is higher than a threshold, or that the user has a new intent associated with a domain requiring expertise other than that of the service virtual agent 1142, or that the user is detected in a dissatisfaction mood, the real-time task manager 230 may then invoke the agent re-router 260 for re-routing the user to a different agent. The agent re-router 260, when invoked, may re-route the user to a different agent. Depending on the context of the conversation, the re-routing agent is selected. For example, the agent re-router 260 may route the user to a different service virtual agent, when it is detected that what the user needs requires expertise of the different service virtual agent” teaches when responding to the service agent router (orchestrator agent), if the service virtual agent recognizes “what the user needs requires expertise of the different service virtual agent” (corresponds to a given service virtual agent is incapable of carrying out the service, or action), the agent re-router component within the service virtual agent will re-route the user to another agent wherein the re-routing corresponds to negative feedback in that the current service virtual agent did not perform the instant task; also see Fig. 2, pg. 11 [0116], pg. 6 [0071] & [0076]);
wherein the non-transitory computer readable medium of the orchestrator agent stores further instructions that, upon execution, cause the orchestrator agent to perform further operations pg. 18 [0173]-[0174] teaches processors and a computer readable medium storing instructions that upon execution cause the operations of the system, including the service agent router (corresponds to orchestrator agent)).
Zhang et al. does not appear to explicitly teach obtaining one or more measurements characterizing a state of the telecommunications system after the given artificial intelligence skill agent processes the instruction to perform the action in the telecommunications system; determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that fulfill the intent expressed by the user interface input; and training the intent mapping neural network based on the reward using reinforcement learning techniques.
However, Shah et al. teaches obtaining one or more measurements characterizing a state of the telecommunications system after the given artificial intelligence skill agent processes the instruction to perform the action in the telecommunications system (pg. 5-6 [0045]: “dialog manager 126 may operate at the semantic representation level. For example, dialog manager 126 may receive a new observation in the form of a semantic dialog frame (which may include, for instance, a dialog act provided by natural language processor 122 and/or a dialog state provided by dialog state tracker 124) and stochastically select a responsive action from a plurality of candidate responsive actions. Natural language generator 128 may be configured to map the responsive action selected by dialog manager 126 to, for instance, one or more utterances that are provided as output to a user at the end of each tum of a dialog session. A dialog session may be considered successful (and may so reflected in a "reward value") if a user's goal/task is completed and all the user's information requests are satisfied” teaches determining whether a dialog session is successful (correspond to obtaining measurement characterizing a state of telecommunication system) after the automated assistant pg. 5 [0040]: “In some implementations, a dialog act (or more generally, a semantic representation) may be indicative of, among other things, one or more slot/value pairs that correspond to parameters of some action or task the user may be trying to perform via automated assistant 120” teaches the automated assistant performs actions in the telecommunication system of Fig. 1 wherein the system includes the interface of the dialog session; also see pg. 3 [0025]);
determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that fulfill the intent expressed by the user interface input (pg. 5-6 [0045]: “dialog manager 126 may operate at the semantic representation level. For example, dialog manager 126 may receive a new observation in the form of a semantic dialog frame (which may include, for instance, a dialog act provided by natural language processor 122 and/or a dialog state provided by dialog state tracker 124) and stochastically select a responsive action from a plurality of candidate responsive actions. Natural language generator 128 may be configured to map the responsive action selected by dialog manager 126 to, for instance, one or more utterances that are provided as output to a user at the end of each tum of a dialog session. A dialog session may be considered successful (and may so reflected in a "reward value") if a user's goal/task is completed and all the user's information requests are satisfied. In some implementations, the reward value may be discounted by a number of turns in the dialog session, such that the more turns required to accomplish the user's task, the less the reward value” teaches determining a reward based on how successful (as indicated by number of turns) the dialog session was (corresponds to determining reward based on measurement characterizing state of the telecommunication system) in achieving the user’s goal by performing tasks and requests for the user); and
Fig. 4 Step 408 and pg. 8-9 [0065] teach training a dialog management policy model (including a neural network model) based on reward using reinforcement learning techniques; pg. 5 [0043]-[0044] teaches neural network is utilized for intent mapping).
Zhang et al. and Shah et al. are analogous art to the claimed invention because they are directed to analyzing user input.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Shah et al. to the disclosed invention of Zhang et al.
One of ordinary skill in the arts would have been motivated to make this modification because “using techniques described herein allows the search space at each dialog tum to be pruned based on tum-level feedback. Consequently, time and/or computing resources required for training such as memory, processing cycles, etc., may be preserved” (Shah et al. pg. 1 [0007]).
Zhang et al. in view of Shah et al. does not appear to explicitly teach processing an input derived from the user interface input using an intent mapping neural network, in accordance with a plurality of intent mapping neural network parameters, to generate an intent mapping output; and determining the intent based on the intent mapping output of the intent mapping neural network.
However, Liu et al. teaches processing an input derived from the user interface input using an intent mapping neural network, in accordance with a plurality of intent mapping neural network parameters, to generate an intent mapping output; and determining the intent based on the intent mapping output of the intent mapping neural network (Fig. 2 and caption: “Figure 2: A RCNN based framework for contextual intent detection and slot filling. Feedback connections are added from intent and slot components back to the shared feature layers” teach processing a user input using a recurrent neural network with multiple parameters to produce softmax output (intent mapping output) pg. 3 Section 4.1: “We evaluate our intent detection and slot filling performance on several domains using real datasets randomly extracted from the live query logs of Microsoft’s Cortana personal assistant” teaches the user input is derived from Microsoft’s Cortana user interface).
Zhang et al., Shah et al., and Liu et al. are analogous art to the claimed invention because they are directed to analyzing user input.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Liu et al. to the disclosed invention of Zhang et al. in view of Shah et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following: “[t]oward integrating the contextual knowledge, we enhance the non-contextual CNN based models by adding recurrent connections from the preceding intent and slot outputs to the current turn, as illustrated in Figure 2. In our experiments, we have found the type of recurrence from previous output layers (Jordan-type) consistently yields better results than from previous hidden layers” (Liu et al. pg. 3 Section 4.3).
Regarding Claim 3,
Zhang et al. in view of Shah et al. in view of Liu et al. teaches the system of claim 1.
Shah et al. further teaches wherein:... training the intent mapping neural network comprises adjusting current values of the intent mapping neural network parameters (Fig. 4 Step 408 and pg. 8-9 [0065] teach training a dialog management policy model (including a neural network model) based on reward using reinforcement learning techniques wherein the training includes adjusting parameters).
Zhang et al. and Shah et al. are analogous art to the claimed invention because they are directed to analyzing user input.

One of ordinary skill in the arts would have been motivated to make this modification because “using techniques described herein allows the search space at each dialog tum to be pruned based on tum-level feedback. Consequently, time and/or computing resources required for training such as memory, processing cycles, etc., may be preserved” (Shah et al. pg. 1 [0007]).
Regarding Claim 4,
Zhang et al. in view of Shah et al. in view of Liu et al. teaches the system of claim 1.
Zhang et al. further teaches wherein determining an intent expressed by the user interface input comprises processing the user interface input using natural language processing techniques (pg. 3 [0052]: “The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. Each virtual agent may focus on a specific service or domain when chatting with one or more users. For example, a user may send utterances to the NLU based user intent analyzer 120. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance” teaches determining intent of user input using a NLU (natural language understanding) based user intent analyzer; pg. 4 [0062] teaches the user’s inputs are processed using natural language processing techniques).
Regarding Claim 5,
Zhang et al. in view of Shah et al. in view of Liu et al. teaches the system of claim 1.
Zhang et al. further teaches wherein when the given artificial intelligence skill agent is incapable of carrying out the action, the given artificial intelligence skill agent performs operations comprising: determining a new action that provides a response to the intent expressed by the user interface input, wherein the new action is different than the action; performing the new action when the given artificial pg. 6 [0075]: “When the real-time task manager 230 determines that the conversation with the user involves a price that is higher than a threshold, or that the user has a new intent associated with a domain requiring expertise other than that of the service virtual agent 1142, or that the user is detected in a dissatisfaction mood, the real-time task manager 230 may then invoke the agent re-router 260 for re-routing the user to a different agent. The agent re-router 260, when invoked, may re-route the user to a different agent. Depending on the context of the conversation, the re-routing agent is selected. For example, the agent re-router 260 may route the user to a different service virtual agent, when it is detected that what the user needs requires expertise of the different service virtual agent” teaches when responding to the service agent router (orchestrator agent), if the service virtual agent recognizes “what the user needs requires expertise of the different service virtual agent” (corresponds to a given service virtual agent is incapable of carrying out the service, or action), the agent re-router component within the service virtual agent will re-route the user to another agent, which corresponds to a new action that provides a response to the intent expressed by the input wherein the new action (re-routing) is different from the action (providing the user its service); the service virtual agent re-routing the user to another agent corresponds to being capable of performing the new action; also see Fig. 2, pg. 11 [0116], pg. 6 [0071] & [0076]).
Regarding Claim 9,
Zhang et al. teaches A computer-implemented method comprising: performing, by an orchestrator agent that interacts with each of a plurality of artificial intelligence skill agents and coordinates which of the plurality of artificial intelligence agents performs actions in a telecommunications system in response to user inputs, operations comprising (pg. 3 [0053]: “The service agent router 125 in this example may receive the estimated user intent from the NLU based user intent analyzer 120 and determine one of the service virtual agents 140 based on the estimated user intent” and pg. 3-4 [0054]: “Referring back to FIG. 1A, once the service agent router 125 determines that a service virtual agent has a domain or service matching the estimated user intent, the service agent router 125 can route the user's utterance to the corresponding virtual agent to enable a conversation between the virtual agent and the user” teach the service agent router (corresponds to orchestrator agent) interacts with the service virtual agent by routing user’s utterance to a corresponding agent and coordinates which agent can engage in a conversation with the user based on user’s utterance; Fig. 1A teaches that the service agent router interacts with the service virtual agents; Fig. 17 teaches computer-implemented):
receiving a user interface input that was input through a user interface (Fig. 8 and pg. 2 [0032] “FIG. 8 illustrates an exemplary user interface during a dialog between a service virtual agent and a chat user” teach receiving user input through a user interface);
determining an intent expressed by the user interface input, comprising (pg. 3 [0052]: “The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. Each virtual agent may focus on a specific service or domain when chatting with one or more users. For example, a user may send utterances to the NLU based user intent analyzer 120. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance” teaches determining intent of user input):...
identifying, from among a plurality of artificial intelligence skills agents, a given artificial intelligence skill agent that has been trained to perform an action that provides a response to the intent expressed by the user interface input, wherein each of the plurality of artificial intelligence skill agents have been trained to perform different actions in the telecommunications system (pg. 3 [0053]: “For example, as shown in FIG. 1B, a service virtual agent may be a virtual customer service 180, a virtual sales agent 182, a virtual travel agent 184, a virtual financial advisor 186, or a virtual sport commenter 188, etc” and pg. 2 [0046] “the present teaching discloses developing, training, and deploying effective intelligent virtual agents” teach a plurality of service virtual agents (artificial intelligence skill agents) that have been trained to perform different actions in a telecommunication system, such as “virtual customer service” or “virtual sales”; pg. 3-4 [0054]: “Referring back to FIG. 1A, once the service agent router 125 determines that a service virtual agent has a domain or service matching the estimated user intent, the service agent router 125 can route the user's utterance to the corresponding virtual agent to enable a conversation between the virtual agent and the user” teaches identifying a given service virtual agent that has a domain or service matching the intent of the user input); 
transmitting an instruction to the given artificial intelligence skill agent to perform the action in the telecommunications system (pg. 3-4 [0054]: “Referring back to FIG. 1A, once the service agent router 125 determines that a service virtual agent has a domain or service matching the estimated user intent, the service agent router 125 can route the user's utterance to the corresponding virtual agent to enable a conversation between the virtual agent and the user” and pg. 4 [0055]: “During the conversation between the virtual agent and the user, the virtual agent can analyze dialog states of the dialog and manage real-time tasks related to the dialog, based on data stored in various databases, e.g. a knowledge database 134, a publisher database 136, and a customized task database 139. The virtual agent may also perform product/service recommendation to the user based on a user database 132” teach the service agent router can enable the service virtual agent to begin a conversation with the user and perform tasks related to the dialog (correspond to performing actions) in the telecommunication system of Fig. 8; pg. 18 [0173] teaches instructions); and
performing, by the given artificial intelligence skill agent, and in response to receiving the instruction from the orchestrator agent to perform the action in the telecommunication system, operations comprising: performing the action when the given artificial intelligence skill agent is capable of carrying out the action (pg. 3-4 [0054]: “Referring back to FIG. 1A, once the service agent router 125 determines that a service virtual agent has a domain or service matching the estimated user intent, the service agent router 125 can route the user's utterance to the corresponding virtual agent to enable a conversation between the virtual agent and the user” and pg. 4 [0055]: “During the conversation between the virtual agent and the user, the virtual agent can analyze dialog states of the dialog and manage real-time tasks related to the dialog, based on data stored in various databases, e.g. a knowledge database 134, a publisher database 136, and a customized task database 139. The virtual agent may also perform product/service recommendation to the user based on a user database 132” teach the service agent router can enable the service virtual agent to begin a conversation with the user and perform tasks related to the dialog (correspond to performing actions) in the telecommunication system of Fig. 8; pg. 18 [0173] teaches instructions); and
responding to the orchestrator agent with negative feedback when the given artificial intelligence skill agent is incapable of carrying out the action (pg. 6 [0075]: “When the real-time task manager 230 determines that the conversation with the user involves a price that is higher than a threshold, or that the user has a new intent associated with a domain requiring expertise other than that of the service virtual agent 1142, or that the user is detected in a dissatisfaction mood, the real-time task manager 230 may then invoke the agent re-router 260 for re-routing the user to a different agent. The agent re-router 260, when invoked, may re-route the user to a different agent. Depending on the context of the conversation, the re-routing agent is selected. For example, the agent re-router 260 may route the user to a different service virtual agent, when it is detected that what the user needs requires expertise of the different service virtual agent” teaches when responding to the service agent router (orchestrator agent), if the service virtual agent recognizes “what the user needs requires expertise of the different service virtual agent” (corresponds to a given service virtual agent is incapable of carrying out the service, or action), the agent re-router component within the service virtual agent will re-route the user to another agent wherein the re-routing corresponds to negative feedback in that Fig. 2, pg. 11 [0116], pg. 6 [0071] & [0076]).
Zhang et al. does not appear to explicitly teach obtaining one or more measurements characterizing a state of the telecommunications system after the given artificial intelligence skill agent processes the instruction to perform the action in the telecommunications system; determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that fulfill the intent expressed by the user interface input; and training the intent mapping neural network based on the reward using reinforcement learning techniques.
However, Shah et al. teaches obtaining one or more measurements characterizing a state of the telecommunications system after the given artificial intelligence skill agent processes the instruction to perform the action in the telecommunications system (pg. 5-6 [0045]: “dialog manager 126 may operate at the semantic representation level. For example, dialog manager 126 may receive a new observation in the form of a semantic dialog frame (which may include, for instance, a dialog act provided by natural language processor 122 and/or a dialog state provided by dialog state tracker 124) and stochastically select a responsive action from a plurality of candidate responsive actions. Natural language generator 128 may be configured to map the responsive action selected by dialog manager 126 to, for instance, one or more utterances that are provided as output to a user at the end of each tum of a dialog session. A dialog session may be considered successful (and may so reflected in a "reward value") if a user's goal/task is completed and all the user's information requests are satisfied” teaches determining whether a dialog session is successful (correspond to obtaining measurement characterizing a state of telecommunication system) after the automated assistant (corresponds to artificial intelligence skill agent) performs tasks and requests for the user; pg. 5 [0040]: “In some implementations, a dialog act (or more generally, a semantic representation) may be indicative of, among other things, one or more slot/value pairs that correspond to parameters of some action or task the user may be trying to perform via automated assistant 120” teaches the automated assistant performs actions in the telecommunication system of Fig. 1 wherein the system includes the interface of the dialog session; also see pg. 3 [0025]);
determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that fulfill the intent expressed by the user interface input (pg. 5-6 [0045]: “dialog manager 126 may operate at the semantic representation level. For example, dialog manager 126 may receive a new observation in the form of a semantic dialog frame (which may include, for instance, a dialog act provided by natural language processor 122 and/or a dialog state provided by dialog state tracker 124) and stochastically select a responsive action from a plurality of candidate responsive actions. Natural language generator 128 may be configured to map the responsive action selected by dialog manager 126 to, for instance, one or more utterances that are provided as output to a user at the end of each tum of a dialog session. A dialog session may be considered successful (and may so reflected in a "reward value") if a user's goal/task is completed and all the user's information requests are satisfied. In some implementations, the reward value may be discounted by a number of turns in the dialog session, such that the more turns required to accomplish the user's task, the less the reward value” teaches determining a reward based on how successful (as indicated by number of turns) the dialog session was (corresponds to determining reward based on measurement characterizing state of the telecommunication system) in achieving the user’s goal by performing tasks and requests for the user); and
Fig. 4 Step 408 and pg. 8-9 [0065] teach training a dialog management policy model (including a neural network model) based on reward using reinforcement learning techniques; pg. 5 [0043]-[0044] teaches neural network is utilized for intent mapping).
Zhang et al. and Shah et al. are analogous art to the claimed invention because they are directed to analyzing user input.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Shah et al. to the disclosed invention of Zhang et al.
One of ordinary skill in the arts would have been motivated to make this modification because “using techniques described herein allows the search space at each dialog tum to be pruned based on tum-level feedback. Consequently, time and/or computing resources required for training such as memory, processing cycles, etc., may be preserved” (Shah et al. pg. 1 [0007]).
Zhang et al. in view of Shah et al. does not appear to explicitly teach processing an input derived from the user interface input using an intent mapping neural network, in accordance with a plurality of intent mapping neural network parameters, to generate an intent mapping output; and determining the intent based on the intent mapping output of the intent mapping neural network.
However, Liu et al. teaches processing an input derived from the user interface input using an intent mapping neural network, in accordance with a plurality of intent mapping neural network parameters, to generate an intent mapping output; and determining the intent based on the intent mapping output of the intent mapping neural network (Fig. 2 and caption: “Figure 2: A RCNN based framework for contextual intent detection and slot filling. Feedback connections are added from intent and slot components back to the shared feature layers” teach processing a user input using a recurrent neural network with multiple parameters to produce softmax output (intent mapping output) pg. 3 Section 4.1: “We evaluate our intent detection and slot filling performance on several domains using real datasets randomly extracted from the live query logs of Microsoft’s Cortana personal assistant” teaches the user input is derived from Microsoft’s Cortana user interface).
Zhang et al., Shah et al., and Liu et al. are analogous art to the claimed invention because they are directed to analyzing user input.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Liu et al. to the disclosed invention of Zhang et al. in view of Shah et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following: “[t]oward integrating the contextual knowledge, we enhance the non-contextual CNN based models by adding recurrent connections from the preceding intent and slot outputs to the current turn, as illustrated in Figure 2. In our experiments, we have found the type of recurrence from previous output layers (Jordan-type) consistently yields better results than from previous hidden layers” (Liu et al. pg. 3 Section 4.3).
Regarding Claim 11,
Zhang et al. in view of Shah et al. in view of Liu et al. teaches the method of claim 9.
Shah et al. further teaches wherein:...training the intent mapping neural network comprises adjusting current values of the intent mapping neural network parameters (Fig. 4 Step 408 and pg. 8-9 [0065] teach training a dialog management policy model (including a neural network model) based on reward using reinforcement learning techniques wherein the training includes adjusting parameters).
Zhang et al. and Shah et al. are analogous art to the claimed invention because they are directed to analyzing user input.

One of ordinary skill in the arts would have been motivated to make this modification because “using techniques described herein allows the search space at each dialog tum to be pruned based on tum-level feedback. Consequently, time and/or computing resources required for training such as memory, processing cycles, etc., may be preserved” (Shah et al. pg. 1 [0007]).
Regarding Claim 12,
Zhang et al. in view of Shah et al. in view of Liu et al. teaches the method of claim 9.
Zhang et al. further teaches wherein determining an intent expressed by the user interface input comprises processing the user interface input using natural language processing techniques (pg. 3 [0052]: “The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. Each virtual agent may focus on a specific service or domain when chatting with one or more users. For example, a user may send utterances to the NLU based user intent analyzer 120. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance” teaches determining intent of user input using a NLU (natural language understanding) based user intent analyzer; pg. 4 [0062] teaches the user’s inputs are processed using natural language processing techniques).
Regarding Claim 13,
Zhang et al. in view of Shah et al. in view of Liu et al. teaches the method of claim 9.
Zhang et al. further teaches wherein when the given artificial intelligence skill agent is incapable of carrying out the action, the given artificial intelligence skill agent performs operations comprising: determining a new action that provides a response to the intent expressed by the user interface input, wherein the new action is different than the action; performing the new action when the given artificial pg. 6 [0075]: “When the real-time task manager 230 determines that the conversation with the user involves a price that is higher than a threshold, or that the user has a new intent associated with a domain requiring expertise other than that of the service virtual agent 1142, or that the user is detected in a dissatisfaction mood, the real-time task manager 230 may then invoke the agent re-router 260 for re-routing the user to a different agent. The agent re-router 260, when invoked, may re-route the user to a different agent. Depending on the context of the conversation, the re-routing agent is selected. For example, the agent re-router 260 may route the user to a different service virtual agent, when it is detected that what the user needs requires expertise of the different service virtual agent” teaches when responding to the service agent router (orchestrator agent), if the service virtual agent recognizes “what the user needs requires expertise of the different service virtual agent” (corresponds to a given service virtual agent is incapable of carrying out the service, or action), the agent re-router component within the service virtual agent will re-route the user to another agent, which corresponds to a new action that provides a response to the intent expressed by the input wherein the new action (re-routing) is different from the action (providing the user its service); the service virtual agent re-routing the user to another agent corresponds to being capable of performing the new action; also see Fig. 2, pg. 11 [0116], pg. 6 [0071] & [0076]).
Regarding Claim 17,
Claim 17 recites analogous limitations as claim 9 and is rejected based on the same rationale as claim 9.
Zhang et al. further teaches A non-transitory computer storage medium storing instructions executable by a data processing apparatus and that upon such execution cause the data processing apparatus to perform operations comprising (pg. 18 [0173]-[0174] teaches processors and a computer 
Regarding Claim 19,
Claim 19 recites analogous limitations as claim 11 and is rejected based on the same rationale as claim 11.
Regarding Claim 20,
Zhang et al. in view of Shah et al. in view of Liu et al. teaches the non-transitory computer storage medium of claim 17.
Zhang et al. further teaches wherein determining an intent expressed by the user interface input comprises processing the user interface input using natural language processing techniques (pg. 3 [0052]: “The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. Each virtual agent may focus on a specific service or domain when chatting with one or more users. For example, a user may send utterances to the NLU based user intent analyzer 120. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance” teaches determining intent of user input using a NLU (natural language understanding) based user intent analyzer; pg. 4 [0062] teaches the user’s inputs are processed using natural language processing techniques).
Regarding Claim 22,
Zhang et al. in view of Shah et al. in view of Liu et al. teaches the non-transitory computer storage medium of claim 17.
Shah et al. further teaches wherein determining the reward that characterizes progress towards results that fulfill the intent expressed by the user interface input comprises: determining a higher reward for greater progress towards results that fulfill the intent expressed by the user interface input (pg. 5-6 [0045]: “dialog manager 126 may operate at the semantic representation level. For example, dialog manager 126 may receive a new observation in the form of a semantic dialog frame (which may include, for instance, a dialog act provided by natural language processor 122 and/or a dialog state provided by dialog state tracker 124) and stochastically select a responsive action from a plurality of candidate responsive actions. Natural language generator 128 may be configured to map the responsive action selected by dialog manager 126 to, for instance, one or more utterances that are provided as output to a user at the end of each tum of a dialog session. A dialog session may be considered successful (and may so reflected in a "reward value") if a user's goal/task is completed and all the user's information requests are satisfied. In some implementations, the reward value may be discounted by a number of turns in the dialog session, such that the more turns required to accomplish the user's task, the less the reward value” teaches determining a reward based on how successful (as indicated by number of turns) the dialog session was (corresponds to determining reward based on measurement characterizing state of the telecommunication system) in achieving the user’s goal by performing tasks and requests for the user wherein rewards are discounted by lack of progress (as represented by more turns), thus indicating that rewards are higher for greater process (as represented by fewer turns)).
Zhang et al. and Shah et al. are analogous art to the claimed invention because they are directed to analyzing user input.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Shah et al. to the disclosed invention of Zhang et al.
One of ordinary skill in the arts would have been motivated to make this modification because “using techniques described herein allows the search space at each dialog tum to be pruned based on tum-level feedback. Consequently, time and/or computing resources required for training such as memory, processing cycles, etc., may be preserved” (Shah et al. pg. 1 [0007]).
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0054464 A1) in view of Shah et al. (US 2019/0115027 A1) in view of Liu et al. (“Deep Contextual Language Understanding in Spoken Dialogue Systems”) and further in view of Laird-McConnell et al. (US 2017/0279906 A1).
Regarding Claim 6,
Zhang et al. in view of Shah et al. in view of Liu et al. teaches the system of claim 1.
Zhang et al. in view of Shah et al. in view of Liu et al. does not appear to explicitly teach wherein the artificial intelligence system performs operations comprising determining whether a multi-tiered access control condition has been met prior to the given artificial intelligence skill agent performing the action, including: determining whether a network operator that submitted the user input has permission to access the given artificial intelligence skill agent; and determining whether the given artificial intelligence skill agent has permission to access data required to perform the action.
However, Laird-McConnell et al. teaches wherein the artificial intelligence system performs operations comprising determining whether a multi-tiered access control condition has been met prior to the given artificial intelligence skill agent performing the action, including: determining whether a network operator that submitted the user input has permission to access the given artificial intelligence skill agent; and determining whether the given artificial intelligence skill agent has permission to access data required to perform the action (pg. 8 [0064]: “The intercom, having access to the API endpoint and key for the agent and therefore being able to receive and send messages on the agent's behalf, can detect whether the user device from which the message has been sent has permission to access resources accessible to the agent, such as, in this example, an active directory. Although the user may be logged into an intercom 104 user profile, the agent can additionally require authentication in some examples. In the depicted example, the agent responds via the intercom 104 to the user query 402 with a request for further authentication 404. Upon authentication, the agent continues the dialog and responds to the user query” teaches determining whether a multi-tiered access control condition has been met prior to the agent responding to a user query in a dialog (“performing the action”) by requiring additional authentication to determine whether the user (network operator) who submitted the query that was routed to the agent via an intercom can access the agent; Fig. 3D teaches determining whether the given artificial intelligence skill agent has permission to access data required to perform the action; pg. 3 [0029] teaches the agents in the system can be artificial intelligence agents).
Zhang et al., Shah et al., Liu et al., and Laird-McConnell et al. are analogous art to the claimed invention because they are directed to analyzing user input.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the artificial intelligence system performs operations comprising determining whether a multi-tiered access control condition has been met prior to the given artificial intelligence skill agent performing the action, including: determining whether a network operator that submitted the user input has permission to access the given artificial intelligence skill agent; and determining whether the given artificial intelligence skill agent has permission to access data required to perform the action as taught by Laird-McConnell et al. to the disclosed invention of Zhang et al. in view of Shah et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “leverage an API endpoint of the agent or some other access point that allows the techniques to make calls to the services of the agent, including responses to user inquiries, for example. The techniques can additionally be provided information sufficient to communicate on behalf of the agent over channels” wherein a permission and authentication structure allows the intercom to facilitate interaction between agent and user in a dialog-based service (Laird-McConnell et al. pg. 1 [0003] & [0020]; pg. 8 [0064]).


Regarding Claim 7,
Zhang et al. in view of Shah et al. in view of Liu et al. in view of Laird-McConnell et al. teaches the system of claim 6.
Laird-McConnell et al. further teaches wherein the given artificial intelligence skill agent performing the action is conditioned on the multi-tiered access control condition being met (pg. 8 [0064]: “The intercom, having access to the API endpoint and key for the agent and therefore being able to receive and send messages on the agent's behalf, can detect whether the user device from which the message has been sent has permission to access resources accessible to the agent, such as, in this example, an active directory. Although the user may be logged into an intercom 104 user profile, the agent can additionally require authentication in some examples. In the depicted example, the agent responds via the intercom 104 to the user query 402 with a request for further authentication 404. Upon authentication, the agent continues the dialog and responds to the user query” teaches determining whether a multi-tiered access control condition has been met prior to the agent responding to a user query in a dialog (“performing the action”) by requiring additional authentication to determine whether the user who submitted the query that was routed to the agent via an intercom can access the agent; also see Fig. 3D).
Zhang et al., Shah et al., Liu et al., and Laird-McConnell et al. are analogous art to the claimed invention because they are directed to analyzing user input.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the given artificial intelligence skill agent performing the action is conditioned on the multi-tiered access control condition being met as taught by Laird-McConnell et al. to the disclosed invention of Zhang et al. in view of Shah et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “leverage an API endpoint of the agent or some other access point that allows the techniques to make 
Regarding Claim 8,
Zhang et al. in view of Shah et al. in view of Liu et al. in view of Laird-McConnell et al. teaches the system of claim 7.
Laird-McConnell et al. further teaches wherein in response to the determination of whether the multi-tiered access control condition has been met: the given artificial intelligence skill agent performs the action when the multi-tiered access control condition has been met; and the artificial intelligence system responds to the user input without the given artificial intelligence skill agent performing the action when the multi-tiered access control condition has not been met (pg. 8 [0064]: “The intercom, having access to the API endpoint and key for the agent and therefore being able to receive and send messages on the agent's behalf, can detect whether the user device from which the message has been sent has permission to access resources accessible to the agent, such as, in this example, an active directory. Although the user may be logged into an intercom 104 user profile, the agent can additionally require authentication in some examples. In the depicted example, the agent responds via the intercom 104 to the user query 402 with a request for further authentication 404. Upon authentication, the agent continues the dialog and responds to the user query” teaches determining whether a multi-tiered access control condition has been met prior to the agent responding to a user query in a dialog (“performing the action”) by requiring additional authentication to determine whether the user who submitted the query that was routed to the agent via an intercom can access the agent; the agent performs the action only when additional authentication can be achieved (thus rendering the Fig. 3D).
Zhang et al., Shah et al., Liu et al., and Laird-McConnell et al. are analogous art to the claimed invention because they are directed to analyzing user input.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein in response to the determination of whether the multi-tiered access control condition has been met: the given artificial intelligence skill agent performs the action when the multi-tiered access control condition has been met; and the artificial intelligence system responds to the user input without the given artificial intelligence skill agent performing the action when the multi-tiered access control condition has not been met as taught by Laird-McConnell et al. to the disclosed invention of Zhang et al. in view of Shah et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “leverage an API endpoint of the agent or some other access point that allows the techniques to make calls to the services of the agent, including responses to user inquiries, for example. The techniques can additionally be provided information sufficient to communicate on behalf of the agent over channels” wherein a permission and authentication structure allows the intercom to facilitate interaction between agent and user in a dialog-based service (Laird-McConnell et al. pg. 1 [0003] & [0020]; pg. 8 [0064]).
Regarding Claim 14,
Zhang et al. in view of Shah et al. in view of Liu et al. teaches the method of claim 9.
Zhang et al. in view of Shah et al. in view of Liu et al. does not appear to explicitly teach further comprising determining whether a multi-tiered access control condition has been met prior to the given artificial intelligence skill agent performing the action, including: determining whether a network operator that submitted the user input has permission to access the given artificial intelligence skill 
However, Laird-McConnell et al. teaches further comprising determining whether a multi-tiered access control condition has been met prior to the given artificial intelligence skill agent performing the action, including: determining whether a network operator that submitted the user input has permission to access the given artificial intelligence skill agent; and determining whether the given artificial intelligence skill agent has permission to access data required to perform the action (pg. 8 [0064]: “The intercom, having access to the API endpoint and key for the agent and therefore being able to receive and send messages on the agent's behalf, can detect whether the user device from which the message has been sent has permission to access resources accessible to the agent, such as, in this example, an active directory. Although the user may be logged into an intercom 104 user profile, the agent can additionally require authentication in some examples. In the depicted example, the agent responds via the intercom 104 to the user query 402 with a request for further authentication 404. Upon authentication, the agent continues the dialog and responds to the user query” teaches determining whether a multi-tiered access control condition has been met prior to the agent responding to a user query in a dialog (“performing the action”) by requiring additional authentication to determine whether the user (network operator) who submitted the query that was routed to the agent via an intercom can access the agent; Fig. 3D teaches determining whether the given artificial intelligence skill agent has permission to access data required to perform the action; pg. 3 [0029] teaches the agents in the system can be artificial intelligence agents).
Zhang et al., Shah et al., Liu et al., and Laird-McConnell et al. are analogous art to the claimed invention because they are directed to analyzing user input.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising determining whether a multi-tiered access 
One of ordinary skill in the arts would have been motivated to make this modification in order to “leverage an API endpoint of the agent or some other access point that allows the techniques to make calls to the services of the agent, including responses to user inquiries, for example. The techniques can additionally be provided information sufficient to communicate on behalf of the agent over channels” wherein a permission and authentication structure allows the intercom to facilitate interaction between agent and user in a dialog-based service (Laird-McConnell et al. pg. 1 [0003] & [0020]; pg. 8 [0064]).
Regarding Claim 15,
Zhang et al. in view of Shah et al. in view of Liu et al.  in view of Laird-McConnell et al. teaches the method of claim 14.
Laird-McConnell et al. further teaches wherein the given artificial intelligence skill agent performing the action is conditioned on the multi-tiered access control condition being met (pg. 8 [0064]: “The intercom, having access to the API endpoint and key for the agent and therefore being able to receive and send messages on the agent's behalf, can detect whether the user device from which the message has been sent has permission to access resources accessible to the agent, such as, in this example, an active directory. Although the user may be logged into an intercom 104 user profile, the agent can additionally require authentication in some examples. In the depicted example, the agent responds via the intercom 104 to the user query 402 with a request for further authentication 404. Upon authentication, the agent continues the dialog and responds to the user query” teaches determining whether a multi-tiered access control condition has been met prior to the Fig. 3D).
Zhang et al., Shah et al., Liu et al., and Laird-McConnell et al. are analogous art to the claimed invention because they are directed to analyzing user input.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the given artificial intelligence skill agent performing the action is conditioned on the multi-tiered access control condition being met as taught by Laird-McConnell et al. to the disclosed invention of Zhang et al. in view of Shah et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “leverage an API endpoint of the agent or some other access point that allows the techniques to make calls to the services of the agent, including responses to user inquiries, for example. The techniques can additionally be provided information sufficient to communicate on behalf of the agent over channels” wherein a permission and authentication structure allows the intercom to facilitate interaction between agent and user in a dialog-based service (Laird-McConnell et al. pg. 1 [0003] & [0020]; pg. 8 [0064]).
Regarding Claim 16,
Zhang et al. in view of Shah et al. in view of Liu et al. in view of Laird-McConnell et al. teaches the method of claim 15.
Laird-McConnell et al. further teaches further comprising: in response to the determination of whether the multi-tiered access control condition has been met: performing the action, by the given artificial intelligence skill agent, when the multi-tiered access control condition has been met; and responding to the user input without the given artificial intelligence skill agent performing the action when the multi-tiered access control condition has not been met (pg. 8 [0064]: “The intercom, having access to the API endpoint and key for the agent and therefore being able to receive and send messages on the agent's behalf, can detect whether the user device from which the message has been sent has permission to access resources accessible to the agent, such as, in this example, an active directory. Although the user may be logged into an intercom 104 user profile, the agent can additionally require authentication in some examples. In the depicted example, the agent responds via the intercom 104 to the user query 402 with a request for further authentication 404. Upon authentication, the agent continues the dialog and responds to the user query” teaches determining whether a multi-tiered access control condition has been met prior to the agent responding to a user query in a dialog (“performing the action”) by requiring additional authentication to determine whether the user who submitted the query that was routed to the agent via an intercom can access the agent; the agent performs the action only when additional authentication can be achieved (thus rendering the agent does not perform the action when the additional authentication is not achieved); also see Fig. 3D).
Zhang et al., Shah et al., Liu et al., and Laird-McConnell et al. are analogous art to the claimed invention because they are directed to analyzing user input.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising: in response to the determination of whether the multi-tiered access control condition has been met: performing the action, by the given artificial intelligence skill agent, when the multi-tiered access control condition has been met; and responding to the user input without the given artificial intelligence skill agent performing the action when the multi-tiered access control condition has not been met as taught by Laird-McConnell et al. to the disclosed invention of Zhang et al. in view of Shah et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “leverage an API endpoint of the agent or some other access point that allows the techniques to make calls to the services of the agent, including responses to user inquiries, for example. The techniques can .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0054464 A1) in view of Shah et al. (US 2019/0115027 A1) in view of Liu et al. (“Deep Contextual Language Understanding in Spoken Dialogue Systems”) and further in view of Duggan et al. (“A reinforcement learning approach for the scheduling of live migration from under utilised hosts”).
Regarding Claim 21,
Zhang et al. in view of Shah et al. in view of Liu et al. teaches the system of claim 1.
Shah et al. teaches wherein obtaining one or more measurements characterizing the state of the telecommunications system comprises (pg. 5-6 [0045]: “dialog manager 126 may operate at the semantic representation level. For example, dialog manager 126 may receive a new observation in the form of a semantic dialog frame (which may include, for instance, a dialog act provided by natural language processor 122 and/or a dialog state provided by dialog state tracker 124) and stochastically select a responsive action from a plurality of candidate responsive actions. Natural language generator 128 may be configured to map the responsive action selected by dialog manager 126 to, for instance, one or more utterances that are provided as output to a user at the end of each tum of a dialog session. A dialog session may be considered successful (and may so reflected in a "reward value") if a user's goal/task is completed and all the user's information requests are satisfied” teaches determining whether a dialog session is successful (correspond to obtaining measurement characterizing a state of telecommunication system) after the automated assistant (corresponds to artificial intelligence skill agent) performs tasks and requests for the user).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Shah et al. to the disclosed invention of Zhang et al.
One of ordinary skill in the arts would have been motivated to make this modification because “using techniques described herein allows the search space at each dialog tum to be pruned based on tum-level feedback. Consequently, time and/or computing resources required for training such as memory, processing cycles, etc., may be preserved” (Shah et al. pg. 1 [0007]).
Zhang et al. in view of Shah et al. in view of Liu et al. does not appear to explicitly teach obtaining a measurement characterizing a bandwidth of the telecommunications system.
However, Duggan et al. teaches obtaining a measurement characterizing a bandwidth of the telecommunications system (pg. 284 fourth full paragraph: “Present a novel autonomous learning agent with the capabilities to decide an appropriate time to schedule a group of VMs for migration from an under-utilised host by analysing the current bandwidth availability in data centre to make its decisions. We create a novel multidimensional state-action space, based on utilisation of a host and current levels of bandwidth saturation to determine the optimal action to perform, to utilise resource available during live migration” teaches obtaining bandwidth measurements in a reinforcement learning approach for the scheduling of live migration from under utilised hosts).
Zhang et al., Shah et al., Liu et al., and Duggan et al. are analogous art to the claimed invention because they are directed to data modeling and analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation as taught by Duggan et al. to the disclosed invention of Zhang et al. in view of Shah et al. in view of Liu et al.
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0054464 A1) in view of Shah et al. (US 2019/0115027 A1) in view of Liu et al. (“Deep Contextual Language Understanding in Spoken Dialogue Systems”) and further in view of Li et al. (US 2018/0060301 A1).
Regarding Claim 23,
Zhang et al. in view of Shah et al. in view of Liu et al. teaches the system of claim 1.
Zhang et al. in view of Shah et al. in view of Liu et al. does not appear to explicitly teach wherein the intent expressed by the user interface input comprises an intent to improve operation of the telecommunications system.
However, Li et al. teaches wherein the intent expressed by the user interface input comprises an intent to improve operation of the telecommunications system (pg. 9 [0088]: “Interaction 300 illustrates an example dialogue between a user searching for a movie and an example of an improved dialogue agent as described herein. Interaction 300 shows the user thinking a series of facts, and initiating a dialogue with an example of an improved dialogue agent as described herein, “Find me a Bill Murray movie.” The example improved dialogue agent accesses a KB with head entities of movies and responds with a prompt for specific additional information in order to ascertain which entity from the KB would provide an appropriate response, “When was it released?” The user responds, “I think it came out in 1993.” Based on the pieces of information the improved dialogue agent has obtained, it can reply to the user, “Groundhog Day is a Bill Murray movie which came out in 1993” teaches the user providing additional responses intending to answer the additional questions by dialogue agents such that the agents can obtain an appropriate response (corresponds to intent to improving the operations of the dialogue system)).
Zhang et al., Shah et al., Liu et al., and Li et al. are analogous art to the claimed invention because they are directed to data modeling and analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation as taught by Li et al. to the disclosed invention of Zhang et al. in view of Shah et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “A modified version of the episodic REINFORCE algorithm, [which] can allow the dialogue agent, e.g., KB-InfoBot to explore and learn both the policy for selecting dialogue acts and the posterior over the KB for retrieving the correct entities” (Li et al. pg. 1 [0006]).

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claim(s) 1, 9, and 17 (and their respective dependent claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125